EXHIBIT 10.39

 

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

 

 

DATED October 17, 2003

 

 

Glycyx Pharmaceuticals, Ltd.

 

 

-and-

 

 

Chong Kun Dang Pharmaceutical Corporation

 

 

 

--------------------------------------------------------------------------------

 

 

License Agreement

 

Republic of Korea

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

1.    DEFINITIONS    1 2.    REPRESENTATIONS AND WARRANTIES    4 3.    GRANT   
5 4.    DEVELOPMENT    6 5.    COMMERCIALISATION    7 6.    TRADE NAMES    8 7.
   PAYMENTS TO GLYCYX    8 8.    REPORTS AND ADVERSE EFFECTS.    9 9.    PAYMENT
TERMS    9 10.    INFRINGEMENT    9 11.    CONFIDENTIALITY    10 12.    PATENT
PROSECUTION AND MAINTENANCE    11 13.    TERM AND TERMINATION    12 14.    RIGHT
OF FIRST NEGOTIATION    14 15.    INDEMNITY    15 16.    FORCE MAJEURE    16 17.
   ASSIGNMENT    16 18.    MISCELLANEOUS    16



--------------------------------------------------------------------------------

THIS LICENSE AGREEMENT (“Agreement”) is made the 17th day of October 2003
(“Effective Date”)

 

BETWEEN:

 

(1) Glycyx Pharmaceuticals, Ltd a subsidiary company of Salix Pharmaceuticals,
Limited incorporated in Delaware having its principal place of business at 8540
Colonnade Center Drive, Suite 501, Raleigh, North Carolina 27615 USA (“Glycyx”);
and

 

(2) Chong Kun Dang Pharmaceutical Corporation, a company incorporated in the
Republic of Korea having its principal place of business at 368, 3-ga,
Chungjeong-ro, Seodaemun-gu, Seoul 120-756, Republic of Korea (“CKD”).

 

WHEREAS:

 

A. By an agreement dated 22 August 2001 between Biorex Laboratories Limited
(“Biorex”) and Glycyx, Biorex granted to Glycyx an exclusive license in respect
of certain intellectual property rights of Biorex in a human pharmaceutical
product for certain Asian territories, including the Republic of Korea, with the
right to sublicense.

 

B. Glycyx has agreed to grant to CKD and CKD has agreed to accept a sublicense
of such rights for the Republic of Korea on the terms of this agreement.

 

IT IS AGREED AS FOLLOWS:

 

1. DEFINITIONS

 

1.1 For the purposes of this Agreement, the terms defined in this Clause shall
have the meanings specified below:

 

“Affiliate”

means any corporation or other entity which controls, is controlled by, or is
under common control with, a party to this Agreement. A corporation or other
entity shall be regarded as in control of another corporation or entity if it
owns or directly or indirectly controls more than fifty percent (50%) of the
voting stock or other ownership interest of the other corporation or entity, or
if it possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the corporation or other entity.

 

“Approved Price”

means the price for each [*] of Product approved by the relevant regulatory
authorities in the Territory prior to Launch of such Product in the Territory,
for reimbursement and other purposes.

 

[*]    Confidential treatment requested; certain information filed separately
with SEC.

 

1



--------------------------------------------------------------------------------

“Balsalazide”

means 5-[4(2-Carboxyethelcarbamoyl)-phenylazo]- salicylic acid disodium salt
dihydrate.

 

“CKD GI Product”

means a pharmaceutical product which CKD itself (not in a collaboration with or
by license from a Third Party) intends to develop and commercialise for one or
more indications in the field of gastroenterology and/or hepatology and which
shall be subject to the right of first negotiation under Clause 14.

 

“Glycyx Fees”

means the fees payable to Glycyx under Clause 7.1.

 

“Glycyx Territory”

means North America.

 

“KW”

means Korean Won, the lawful currency in the Territory.

 

“Launch”

means a commercial launch of the Product in the Territory after an MA for such
Product has been granted supported by such marketing expense and support and
launched in such quantities as may be appropriate for the Product to have a
significant effect on total sales of any similar or competitive product in the
Territory.

 

“Liabilities”

is as defined in Clause 15.1.

 

“MA”

means an approval granted by the Korean Food and Drug Administration for the
marketing of a Product in the Territory, and, if required for marketing of the
Product in the Territory, pricing approval for such Product.

 

“Manufacturing Technology”

means all methods, processes, designs, data, procedures and other information
owned by or licensed to Glycyx or its Affiliates or within the control of Glycyx
or its Affiliates on terms whereby Glycyx is permitted to license the same to
third parties, during the Term, reasonably required for commercial manufacture
of Products, including, without limitation, final quality assurance-quality
control procedures, manufacturing procedures (including conditions, times,
temperatures, pressures and rates), product and raw material specifications, and
other technology related thereto.

 

2



--------------------------------------------------------------------------------

“Patent Rights”

means all rights of Glycyx in the Territory to any subject matter claimed in or
covered by any of the following:

 

  (i) patent no(s). PCT/SE98/00455 and PCT/US95/00055 and any continuations,
continuation-in-part, divisions, substitutions, renewals, reissues and
extensions thereof;

 

  (ii) Any and all other patent rights, now existing or hereafter acquired
(including applications therefor), pertaining to the subject matter described in
paragraph (a) above, or that are otherwise related to Balsalazide, or to
prodrugs, analogs or isomers thereof or improvements of any of the foregoing,
obtained in the Territory.

 

“Products”

means products incorporating Balsalazide, whether or not such products are
covered by the Patent Rights, or any other material whose manufacture, use or
sale by an unlicensed third party would constitute an infringement of any Valid
Claim included within the Patent Rights.

 

“Report”

means any report prepared pursuant to Clauses 4.6 or 8.1.

 

“Salix”

means Salix Pharmaceuticals, Inc., a company incorporated under the laws of
California having its principal place of business at 8540 Colonnade Center
Drive, Suite 501, Raleigh, North Carolina 27615, USA, a Glycyx Affiliate.

 

“Sublicense”

has the meaning given by Clause 3.2.3.

 

“Sublicensee”

has the meaning given by Clause 3.2.3.

 

“Supplies”

means any and all of the following:

 

  (a) Products, and

 

  (b) components of Products including, without limitation, ingredients,
intermediates, Balsalazide chemical or pharmaceutical dosage forms of Products
sold by CKD or its Affiliates to Third Parties for (i) further processing or
packaging, and/or (ii) sale by Third Parties.

 

3



--------------------------------------------------------------------------------

“Technical Information”

means all formulae, raw material and product specifications, designs and
procedures, formulation data, processes and methods, pharmacology, toxicology
and other pre-clinical tests results, clinical trials data and results,
know-how, trade secrets, inventions and other scientific, medical, technical and
marketing data and information, including all patent and other intellectual
property rights thereto, which:

 

  (a) are owned or controlled by, or licensed to, Glycyx or its Affiliates on
terms whereby Glycyx is permitted to license the same to Third Parties during
the Term, and

 

  (b) that are reasonably necessary for the development, sale or use of
Products.

 

“Territory”

means the Republic of Korea.

 

“Third Party”

means any entity other than Glycyx or CKD and their respective Affiliates.

 

“Trade Names”

means the trade names “Colazide” and “Colazal”

 

“Valid Claim”

means a claim of an issued and unexpired patent included within the Patent
Rights, which has not been held permanently revoked, unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1 Authorisation. Glycyx represents and warrants to CKD that;

 

  2.1.1 it has the full right and authority to grant the licenses and rights
provided in this Agreement and perform its obligations hereunder;

 

  2.1.2 to the best of Glycyx’s knowledge, CKD may exercise the licenses and
rights granted to it under this Agreement without conflict with, restrictions to
or infringement of any rights or alleged rights of any person or entity; and

 

  2.1.3 Glycyx has not, and will not during the term of this Agreement, make any
commitment or incur any obligation in conflict with the licenses granted in this
Agreement.

 

4



--------------------------------------------------------------------------------

2.2 No other Representations. Except to the extent provided in this Clause 2,
Glycyx makes no representations, extends no warranties of any kind, either
expressed or implied, with respect to use, sale, or other disposition by CKD or
its Sublicensees or its vendees or other transferees of Products licensed under
this Agreement. THE WARRANTIES EXPRESSLY SET FORTH IN THIS CLAUSE 2 BY GLYCYX
ARE EXCLUSIVE AND NO OTHER WARRANTY, WRITTEN OR ORAL, INCLUDING WARRANTIES OF
SATISFACTORY QUALITY OR FITNESS FOR A PARTICULAR PURPOSE, IS EXPRESSED OR
IMPLIED.

 

3. GRANT

 

3.1 Grant. Glycyx hereby grants to CKD the exclusive right and license under the
Patent Rights, the Technical Information and the Manufacturing Technology to
develop, have developed, make, have made, market, distribute, use, sell and have
sold Products in the Territory.

 

3.2 Sublicenses.

 

  3.2.1 The license granted to CKD under Clause 3.1 above shall include the
right to grant Sublicenses within the Territory. CKD shall provide Glycyx with a
copy of any Sublicense issued hereunder, which copy shall be maintained in
confidence pursuant to Clause 11. Notwithstanding the foregoing, except as
provided in Clause 3.2.4 CKD shall not grant to any Third Party a sublicense or
marketing rights for the manufacture or sale of a Product in the Territory
without first obtaining Glycyx’s consent, which consent shall not be withheld
unreasonably and notwithstanding the grant of any Sublicense, CKD shall remain
solely liable for the performance of its obligations hereunder.

 

  3.2.2 In the event that CKD receives from a Sublicensee hereunder notice of a
default by CKD that would give rise to a termination of the Sublicense
agreement, CKD shall promptly provide such notice to Glycyx. Except where Glycyx
enters into an agreement with the Sublicensee to provide an alternative
arrangement in such circumstances, CKD shall ensure that the Sublicense
agreement shall provide that, in the event of such a breach by CKD and a failure
by CKD to cure the breach within the cure period specified in the Sublicense
agreement, Glycyx will have an additional period to cure the breach and to
assume CKD’s rights under the Sublicense agreement.

 

  3.2.3 Subject to Clause 3.2.4, in this Agreement the term “Sublicense” shall
mean any agreement under which CKD grants to a Third Party (the “Sublicensee”)
rights to:

 

  (a) market, promote, and/or distribute Products in the Territory using
Supplies purchased from CKD; and/or

 

  (b) make, have made, use and/or sell or have sold Products in the Territory.

 

  3.2.4 The following types of arrangements shall not be Sublicenses hereunder:

 

  (a) subcontracting of Third Parties to develop the Product or new Products for
CKD; or

 

5



--------------------------------------------------------------------------------

  (b) subcontracting of Third Parties to manufacture the Products or ingredients
for supply to CKD or its Sublicensees only.

 

3.3 Documentation. Glycyx and CKD agree to execute and file such formal patent
licenses and similar instruments as the other party may reasonably request to
evidence or perfect the licenses granted herein.

 

4. DEVELOPMENT

 

4.1 Clinical Development and MAs. CKD shall use commercially reasonable efforts
to

 

  4.1.1 obtain all necessary MAs to market a Product within the Territory as
soon as possible after the date hereof;

 

  4.1.2 obtain an Approved Price [*];

 

  4.1.3 effect at its sole cost such additional pre-clinical and clinical
studies as may be necessary in order to apply for and obtain an MA for the
Product in the Territory Provided that it shall keep Glycyx fully informed of
the nature and extent of any such additional studies required and the conduct
and progress of such studies and its timetable and proposals for obtaining an MA
for the Product.

 

4.2 Technical Information. Glycyx shall promptly on execution of this Agreement,
supply to CKD all Technical Information within its possession or control.
Thereafter, Glycyx shall promptly provide to CKD, and in any event at least
semi-annually, all Technical Information that it develops or acquires after the
date hereof. In addition, Glycyx shall use all reasonable efforts to provide to
CKD all information generated or developed by or for other licensees of Glycyx
and to permit CKD to use such information to the same extent it may use
Technical Information under the terms of this Agreement and to cross-reference
regulatory filings in respect of Product made by such other Glycyx licensees. In
the event that Glycyx does not obtain from any other licensee of Glycyx the
right to permit CKD to use such information, Glycyx shall not provide to such
other licensee any information of CKD provided to Glycyx under Clause 4. 6
below.

 

4.3 Manufacturing Technology Glycyx shall at the request of CKD, in the event
that CKD wishes to effect manufacture of Balsalazide or Product, promptly
provide to CKD all Manufacturing Technology within its possession or control
reasonably required in connection with the manufacture of Balsalazide or
Product. Thereafter, Glycyx shall promptly provide to CKD, and in any event at
least semi-annually, all such Manufacturing Technology that it develops or
acquires after such date.

 

4.4 Supply of Product. In connection with any studies effected by CKD under
clause 4.1.3 or otherwise in connection with any application for an MA by CKD,
Glycyx shall provide to CKD such supplies of Balsalazide and/or Product (at cost
to Glycyx) as CKD may reasonably require for such purposes.

 

4.5 Technical Assistance. Glycyx shall at the request of CKD, provide to CKD
such reasonable technical assistance as is in Glycyx’s control, with respect to
the clinical testing, the progress of any application for a MA or the
manufacture of Products. Glycyx will be reimbursed by

 

[*] Confidential treatment requested; certain information omitted and filed
separately with SEC.

 

6



--------------------------------------------------------------------------------

CKD its reasonable out-of-pocket expenses incurred in rendering such assistance,
in accordance with a budget therefore agreed between the parties.

 

4.6 Progress Reports. CKD shall provide to Glycyx quarterly reports describing
in reasonable detail its progress in developing and securing an MA for the
Products. Such obligation shall continue until Launch of the first Product,
after which such reports shall be provided semi-annually. Reports will be
provided promptly and in any event within 45 days of the end of the relevant
quarter or six monthly period.

 

4.7 Translations CKD may (at its sole cost and expense) translate any materials
or information supplied to it by Glycyx into Korean as may reasonably be
required in connection with the exploitation of its rights under this Agreement.
All rights in the translation shall vest in CKD, provided that it shall use such
translation only in connection with the exploitation of its rights granted
hereunder and in so far as the same is a translation of any Confidential
Information of Glycyx it shall at all times deal with such translation as
Confidential Information of Glycyx, in accordance with Clause 11.

 

5. COMMERCIALISATION

 

5.1 Commercial Supply. Glycyx shall introduce CKD to its suppliers of
Balsalazide and Product and shall assist CKD in commercial negotiations with
such suppliers to enable CKD to obtain Balsalazide and /or Product at a price
comparable to the price paid by Glycyx from time to time. If required in
connection with obtaining such price, CKD shall cooperate with Glycyx in the
provision of volume forecasts to the relevant supplier. Provided that CKD shall
execute a separate and independent supply agreement with any such supplier and
Glycyx shall not be liable in any manner for the supply by such supplier of
Balsalazide or Product to CKD and CKD shall pay (in addition to any price
comparable to the Glycyx price) shipping, insurance, customs and related taxes
in respect of such supply.

 

5.2 Marketing. For each Product for which CKD (or its Sublicensee) has obtained
an MA, CKD shall itself or shall procure that its Sublicensee shall use
commercially reasonable efforts to procure:

 

  5.2.1 Launch of such Product in the Territory within [*] days ([*]) days of
receiving the MA; and

 

  5.2.2 that after Launch it meets and develops the market demand for such
Product in the Territory.

 

5.3 Termination for Failure to Market. If CKD (or its Sublicensee) fails to
fulfil its obligations under Clause 5.2:

 

  5.3.1 and fails to remedy such failure within [*] days after receiving a
written request to do so, Glycyx shall have the right to terminate CKD’s
exclusive rights hereunder upon written notice to CKD and in the event that
Glycyx exercises such right, CKD shall permit Glycyx (or its licensee) to cross
reference any data filed in connection with an MA or any granted MA, in
connection with the approval of any Product in the Territory, required to permit
Glycyx or its licensee to market a Product in the Territory;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with SEC.

 

7



--------------------------------------------------------------------------------

  5.3.2 and fails to effect Launch of such Product within [*] months after
receiving the MA, Glycyx may terminate CKD’s rights under this agreement upon
written notice to CKD, and the provisions of Clause 13 shall apply.

 

5.4 Sole Remedy for Failure to Market. Clause 5.3 sets forth Glycyx’s sole
remedies for a failure by CKD to meet its obligations under Clause 5.2 and in
the event that Glycyx exercises either the right to terminate exclusivity and /
or the right to terminate this agreement, CKD shall have no further or
additional liability to Glycyx in respect of such failure.

 

5.5 [*]

 

6. TRADE NAMES

 

6.1 Right to use. As between the parties, CKD shall have the right to supply
Products in the Territory by reference to a Trade Name and to apply to register
the Trade Names as a trade mark in the Territory.

 

6.2 No warranty. Glycyx makes no representation and gives no warranty that the
Trade Name can be registered as a trade mark in the Territory or can be used in
the Territory without infringing the rights of a Third Party. CKD acknowledges
that so far as Glycyx is aware the Trade Name has not been used in the Territory
and there is no registration of of the Trade Name in the Territory.

 

7. PAYMENTS TO GLYCYX

 

7.1 Glycyx Fees. In consideration of the rights granted under this agreement CKD
shall pay to Glycyx:

 

  7.1.1 US$[*] ([*] US dollars) upon the date of execution of this Agreement;
and

 

  7.1.2 a further sum payable within 14 days of the date of MA (and
determination of the Approved Price) which shall be:

 

  (a) US $[*] if the Approved Price is [*]; or

 

  (b) US $[*] if the Approved Price is [*]; or

 

  (c) US $[*] if the Approved Price is [*].

 

7.2 Third Party Royalties. In the event that CKD is required to pay to a Third
Party any royalties on a Product with respect to technology incorporated in such
Product other than the technology licensed hereunder, CKD will be solely
responsible for such payment.

 

7.3 Withholding Taxes. All sums payable hereunder shall be paid in full without
any set-off, deduction or withholding except any tax which CKD is required by
law to deduct or withhold, and if CKD is required by law to make any such tax
deduction or withholding, CKD shall do all in its power which may be necessary
to enable or assist Glycyx to claim exemption from or (if that is not possible)
a credit for the deduction or withholding under any applicable double taxation
or similar agreement from time to time in force, and shall

 

[*] Confidential treatment requested; certain information omitted and filed
separately with SEC.

 

8



--------------------------------------------------------------------------------

from time to time give Glycyx proper evidence as to the deduction or withholding
any payment over the tax deducted or withheld.

 

8. REPORTS AND ADVERSE EFFECTS.

 

8.1 Reports. Following Launch of a Product in the Territory, CKD shall furnish
to Glycyx on a semi-annual basis a written report covering post-marketing
surveillance of adverse events reported to CKD pursuant to standard reporting
practices required by the regulatory authorities in the Territory. CKD shall
report all serious adverse events to Glycyx within the time frames required of
CKD to report such events to the regulatory authorities in the Territory.

 

8.2 Adverse Effects. Glycyx shall promptly provide CKD with all information
known or available to Glycyx relating to any adverse effects which may arise in
connection with the Products.

 

9. PAYMENT TERMS

 

9.1 Payment method. All payments due hereunder shall be made by electronic bank
transfer into a bank account of Glycyx designated and notified to CKD for such
purpose.

 

9.2 Currency Conversion. All payments to Glycyx shall be made in U.S. Dollars.

 

9.3 Exchange Control. Notwithstanding Clause 9.2 if at any time legal
restrictions prevent the prompt remittance of payment, payment shall be made
through such lawful means or methods as Glycyx may designate.

 

9.4 Late Payments. Any payment that is not paid on or before the date such
payment is due shall bear interest to the extent permitted by applicable law at
the then-current U.S. prime rate, as published in The Wall Street Journal,
Eastern U.S. Edition. plus [*] percent, calculated on the number of days such
payment is delinquent. This Clause 9.4 shall in no way limit any other remedy
available to either party.

 

10. INFRINGEMENT

 

10.1 Infringement Rights. The provisions of this Clause 10 shall govern the
parties’ rights and obligations, as between themselves, with respect to actions
against and by Third Parties for infringement of Patent Rights or of patent
rights owned by such Third Parties. In the event that either party learns of an
infringement of the Patent Rights within the Territory, it shall promptly notify
the other party.

 

10.2 Enforcement of Patent Rights.

 

  10.2.1 CKD shall have the exclusive right to bring, direct and control any
action to enforce the Patent Rights against infringers within the Territory and
CKD will bear all costs and expenses incurred in such respect.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with SEC.



 

9



--------------------------------------------------------------------------------

  10.2.2 Glycyx shall cooperate with CKD, at CKD’s expense, in connection with
any such action, including without limitation by joining as a party if necessary
or appropriate and executing such documents as CKD may reasonably request.

 

10.3 Defence of a Third Party Claim.

 

  10.3.1 CKD shall have the exclusive right to defend any action brought against
it by a Third Party alleging infringement of any third party patent rights and
CKD will bear all costs and expenses incurred in such respect.

 

  10.3.2 Glycyx shall cooperate with CKD, at CKD’s expense, in connection with
any such action.

 

11. CONFIDENTIALITY

 

11.1 General. Except as expressly otherwise provided in this Agreement, each
party shall hold in confidence and not use or disclose to any Third Party (other
than employees, consultants, advisors, permitted Sublicensees and Third Parties
with whom such party is considering entering into a business relationship who
are similarly bound in writing) any product, technical, manufacturing, process,
marketing, financial, business or other information, ideas, or know-how of the
other party that is identified in writing by the other party as confidential at
the time of its disclosure or within thirty (30) days thereafter; provided that
all Technical Information and Manufacturing Technology provided hereunder shall
be deemed confidential (“Proprietary Information”) provided, however, that
Proprietary Information of a disclosing party shall not include any part of such
information:

 

  11.1.1 which at the time of disclosure is published or otherwise generally
available to the public;

 

  11.1.2 which, after disclosure to the receiving party, is published or becomes
generally available to the public through no breach of this Agreement by
receiving party or the receiving party’s employees or agents; or

 

  11.1.3 which the receiving party can show by documentary evidence was or is;

 

  (a) in its possession at the time of disclosure and not acquired directly or
indirectly from the disclosing party; or

 

  (b) independently developed, without use of any Proprietary Information of the
disclosing party.

 

11.2 Exceptions. A receiving party may disclose Proprietary Information of the
disclosing party:

 

  11.2.1 in connection with the order of a court of law or in compliance with
laws or regulations relating to registration or sale of securities or

 

  11.2.2 as required in connection with any application for regulatory approval
for a Product; or



 

10



--------------------------------------------------------------------------------

  11.2.3 if such Proprietary Information is also rightfully acquired by the
receiving party from a Third Party who, to the best of the receiving party’s
knowledge and belief, is entitled to rightfully make such disclosure, but only
to the extent that the receiving party complies with any restrictions imposed by
the Third Party; or

 

  11.2.4 at any time after the expiry of this agreement in accordance with
clause 13.1, or in the event of earlier termination, after the expiry of a
period of five(5) years from the date of termination of this agreement.

 

11.3 Licensed Information. Any Proprietary Information of or used by Glycyx
which is or may be subject to an exclusive licence to CKD hereunder, shall not
be disclosed by Glycyx to any Third Party for use in the Territory except for
purposes not inconsistent with such exclusive license and only pursuant to
confidentiality and non-use restrictions at least as restrictive as those
provided herein.

 

11.4 Terms of this Agreement. CKD and Glycyx agree not to disclose the financial
terms or conditions of this Agreement to any Third Party without the prior
written consent of the other party hereto (which consent shall not be
unreasonably withheld), except as required by applicable law or regulation, or
to professional advisers, or to persons with whom CKD or Glycyx has entered into
or proposes to enter into a business relationship for the purposes of raising
capital to run their business, and then only under conditions of confidence.

 

12. PATENT PROSECUTION AND MAINTENANCE

 

12.1 Control. CKD shall have the right to take such actions as are necessary or
appropriate, with counsel of its choosing, to effect the patent applications
within the Patent Rights and to obtain patent protection with respect to the
subject matter therein within the Territory. In the event that CKD elects not to
prosecute or maintain a patent application or patent within the Patent Rights,
Glycyx shall have the right to do so at its own expense.

 

12.2 Expenses. The cost of CKD’s preparing, filing, prosecuting and maintaining
all patent applications and patents within the Patent Rights shall be borne by
CKD.

 

12.3 Co-operation. CKD shall provide Glycyx with copies of all material
documentation after CKD’s receipt from or prior to submission to any
governmental agency with jurisdiction in respect of the Patent Rights in the
Territory so that Glycyx may be informed and appraised of the continuing
prosecution and maintenance. CKD shall consult with Glycyx and its counsel
concerning prosecution of any patent application and adopt reasonable
suggestions made with respect thereto, and shall use its best efforts to amend
any patent application to include claims reasonably requested by Glycyx and
required to protect the Product contemplated to be sold under this Agreement.
Glycyx shall make available to CKD or its authorised attorneys, agents or
representatives, Glycyx’s employees, agents or consultants necessary or
appropriate to enable CKD to file, prosecute and maintain patent applications
and resulting patents within the Patent Rights. Glycyx shall sign or cause to
have signed all documents relating to said patent applications or patents at no
charge to CKD.

 

11



--------------------------------------------------------------------------------

13. TERM AND TERMINATION

 

13.1 Expiration. Unless terminated earlier pursuant to this Clause 13, this
Agreement shall expire upon whichever shall be the later of;

 

  13.1.1 the date of expiry of the last to expire of the Patent Rights in the
Territory; and

 

  13.1.2 [*] years from the date of first Launch.

 

[*]

 

13.2 Termination for Cause. Either party may terminate this Agreement following
the material breach of any material provision of this Agreement by the other
party if the breaching party has not commenced to cure such breach within [*]
days after written notice thereof by the other party and thereafter proceeded
diligently to cure such breach within a reasonable time; provided, that in no
event shall such reasonable time to cure such breach exceed [*] days from the
date of such notice. In determining whether there has been a material breach of
a material provision of this Agreement for purposes of this Clause 13.2, all of
the circumstances of the breach shall be considered, including the breaching
party’s conduct, the hardship of termination, the extent to which the breaching
party has performed its obligations, the extent to which the non-breaching party
will obtain the benefits it reasonably anticipated, and similar factors.

 

13.3 Termination by CKD. CKD shall have the right to terminate this Agreement
and the licences granted herein, [*], by giving notice in writing to Glycyx.
Such termination shall be effective [*] days from the date Glycyx receives such
notice and all CKD’s rights associated therewith shall cease as of that date;
provided, however, that if CKD revokes in writing its notice of termination
before the end of such [*] period, such notice of termination shall have no
effect and the rights specified in such notice of termination shall not
terminate.

 

13.4 Termination by Glycyx. Without prejudice to any other rights Glycyx may
have to terminate under this Agreement:

 

  13.4.1 if CKD ceases business or seeks protection from its creditors pursuant
to the bankruptcy laws of its domicile or files or has filed against it a
voluntary or involuntary bankruptcy procedure that is not dismissed within sixty
(60) days or if a receiver or administrator is appointed for the benefit of its
creditors or if it takes or suffers any similar action in consequence of debt
with respect to all or substantially all of its assets; Glycyx shall have the
right to terminate this Agreement forthwith by notice in writing.

 

  13.4.2 if:

 

  (a) a Sublicensee terminates its Sublicense with CKD, by reason of any default
or insolvency of CKD; and

 

  (b) Glycyx and the Sublicense have either:

 

  (i) prior to the date of the relevant Sublicense; or

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

  (ii) on the same day as the date of the relevant Sublicense; or

 

  (iii) after the date of the relevant Sublicense and with the consent of CKD,
such consent not to be delayed or unreasonably withheld

 

entered into an agreement under which Glycyx agrees, in the event of termination
of the Sublicense, to grant a licence directly to the Sublicensee;

 

CKD’s rights and licenses under this Agreement shall terminate forthwith
automatically.

 

13.5 Effect of Termination.

 

  13.5.1 Upon a termination of this Agreement by CKD under Clause 13.3 above, or
by Glycyx under Clause 13.4 above, or by Glycyx under Clause 13.2, or upon
termination under Clause 5.3.2;

 

  (a) all licenses granted to CKD hereunder shall terminate; and

 

  (b) CKD shall (to the extent that any applicable Sublicense allows) transfer
to Glycyx’ name (or as it may direct) all applications for an MA for a Product
and all MAs granted in respect of the Products; and

 

  (c) CKD shall promptly deliver to Glycyx all Technical Information and
Manufacturing Technology in its possession or control and all information
relating to the Products created by it during the term of this agreement, in so
far as the same may be of use in connection with the development and marketing
of the Products in the Territory (including all clinical data generated by it);

 

  (d) all sums due and payable under Clause 7.1 shall remain due and payable and
in no circumstances shall any payment made under Clause 7.1 be recoverable; and

 

  (e) CKD shall assign to Glycyx free of any payment therefore all its right
title and interest (if any) to the Trade Names, including any registration
thereof and all goodwill therein an all right title and interest of CKD in
respect of any trade name used exclusively in connection with the Product in the
Territory (including any registration of such trade name and all goodwill (if
any) existing therein in connection with the Product).

 

  13.5.2 Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination.

 

  13.5.3 Upon termination of this Agreement by either party, CKD shall provide
Glycyx with a written inventory of all Products in process of manufacture or in
stock, and CKD (and its Affiliates and Sublicensees) shall have the right to
dispose of such Products within a period of [*] days from the effective date of
termination only.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

  13.5.4 In event of any termination of this Agreement or any licenses granted
hereunder, whether in whole or in part, any Sublicense rights granted by CKD
hereunder shall survive at the option of the Sublicensee and Glycyx may (if so
requested by the Sublicensee) assume the Sublicense or enter into such
alternative arrangement preserving the rights of the Sublicensee as may be
agreed between Glycyx and the Sublicensee direct.

 

  13.5.5 Upon the expiration or termination of this Agreement for any reason,
the parties’ rights and obligations under the following provisions shall
survive: Clauses 11, 15 and 18; provided that the indemnification provision of
Clause 15 shall survive only with respect to claims that are made prior to the
expiry of a period of three (3) years after expiration or termination of this
Agreement.

 

14. RIGHT OF FIRST NEGOTIATION

 

14.1 The Parties acknowledge their mutual desire to explore a broader
collaboration whereby Glycyx would develop and market CKD GI Products in the
Glycyx Territory. Therefore, in addition to the exclusive rights granted to CKD
in respect of the Product under Clause 2 CKD hereby grants to Glycyx a right of
first negotiation with respect to rights to develop and exploit CKD GI Products
in the Glycyx Territory.

 

14.2 During the period of [*] years from the date hereof CKD shall provide
written notification to Glycyx of any opportunity in respect of a CKD GI Product
(such notice, a “Product Notice”), which Product Notice shall be served promptly
on any CKD GI Product being available for licensing outside the Territory. Such
Product Notice shall contain a description in reasonable detail of the CKD GI
Product(s) and such other information as may reasonably be required to enable
Glycyx to assess the CKD GI Product opportunity. Upon request by Glycyx within
[*] days after receipt of such Product Notice (the date of such receipt the
“Notice Date” and such period the “Notice Period”), the Parties shall negotiate
in good faith towards an agreement granting to Glycyx exclusive rights in
respect of the CKD GI Product in the Glycyx Territory. If Glycyx chooses not to
request such negotiations, it shall so notify CKD promptly before the expiry of
the Notice Period and if Glycyx makes no communication within the Notice Period,
it shall be deemed to have not effected a request. If notwithstanding good faith
negotiations the Parties do not enter into a definitive agreement within [*]
days of the Notice Date (the “Negotiation Period”), CKD may proceed to grant
rights or licenses to Third Parties with respect to all or a part of the CKD GI
Product(s) opportunity offered to Glycyx provided that CKD shall not enter into
a transaction in respect of the CKD GI Product(s) opportunity in the Glycyx
Territory proposed by CKD to Glycyx with a Third Party on terms which, assessed
as a whole, are materially less favourable to CKD than those proposed by Glycyx
in the course of the good faith negotiations during the Negotiation Period.

 

14.3 The only obligations of CKD and Glycyx under this Clause 14 are as
expressly stated therein, and there are no further implied obligations relating
to the matters contemplated therein.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

15. INDEMNITY

 

15.1 CKD. Subject to Glycyx’s compliance with its obligations set forth in
Clause 15.3 below, CKD agrees to indemnify and hold Glycyx, its Affiliates and
their employees and agents harmless from and against any losses, claims,
damages, liabilities or actions (including reasonable attorneys’ fees and court
and other expenses of litigation) (collectively, the “Liabilities”) suffered or
incurred in connection with Third Party claims for personal injuries or any
Product recall to the extent caused by the manufacture, use, sale or marketing
of Product by CKD or its Sublicensees in the Territory Provided that CKD shall
have no liability under this clause 15.1 if such Liability arises by reason of
(or to the extent that such Liabilities arise by reason of;

 

  15.1.1 any defect in any Balsalazide or Product supplied to CKD by Glycyx; or

 

  15.1.2 the failure by Glycyx promptly to notify CKD of any Product recall
effected in any other territory in which the Product may be sold or supplied; or

 

  15.1.3 the failure by Glycyx promptly to notify CKD of any material adverse
event of which Glycyx is aware in any territory which may reasonably be
anticipated to require a Product recall in the Territory; or

 

  15.1.4 the negligence, recklessness or intentional misconduct of Glycyx.

 

15.2 Glycyx. Subject to CKD’s compliance with its obligations set forth in
Clause 15.3, Glycyx agrees to indemnify and hold CKD, its Affiliates, and
Sublicensees and their employees and agents harmless from and against any
Liabilities suffered or incurred in connection with third party claims for
personal injuries or any Product recall to the extent caused by:

 

  15.2.1 any defect in any Balsalazide or Product supplied to CKD by Glycyx; or

 

  15.2.2 the failure by Glycyx promptly to notify CKD of any Product recall
effected in any other territory in which the Product may be sold or supplied; or

 

  15.2.3 the failure by Glycyx promptly to notify CKD of any material adverse
event of which Glycyx is aware in any territory which may reasonably be
anticipated to require a Product recall in the Territory; or

 

  15.2.4 the negligence, recklessness or intentional misconduct of Glycyx.

 

Notwithstanding the foregoing, Glycyx shall not be obligated to indemnify CKD or
its Affiliates, Sublicensees and their employees and agents with respect to
Liabilities incurred or to the extent incurred by reason of the negligence,
recklessness or intentional misconduct of CKD or its Affiliates, Sublicensees
and their employees and agents.

 

15.3 Procedure. A party (the “Indemnitee”) that intends to claim indemnification
under this Clause 15 shall promptly notify the other party (the “Indemnitor”) in
writing of any Liabilities in respect of which the Indemnitee or any of its
Affiliates, employees or agents intend to claim such indemnification, and the
Indemnitor shall have the right to participate in, and, to the extent the
Indemnitor so desires to assume the defence thereof with counsel

 

15



--------------------------------------------------------------------------------

mutually satisfactory to the parties; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceeding. The indemnity agreement in this Clause 15 shall
not apply to amounts paid in settlement of any Liabilities if such settlement is
effected without the consent of the Indemnitor, which consent shall not be
withheld unreasonably. The failure to deliver written notice to the Indemnitor
within a reasonable time after the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve such Indemnitor
of any liability to the Indemnitee under this Clause 15, but the omission so to
deliver written notice to the Indemnitor shall not relieve it of any liability
that it may have to any Indemnitee otherwise than under this Clause 15. The
Indemnitee under this Clause 15, its employees and agents, shall cooperate fully
with the Indemnitor and its legal representatives in the investigation of any
action, claim or liability covered by this indemnification.

 

16. FORCE MAJEURE

 

Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected party or from fire, floods, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labour disturbances, acts of God or acts, omissions or delays in acting by
any governmental authority.

 

17. ASSIGNMENT

 

This Agreement may not be assigned or otherwise transferred, nor, except as
expressly provided hereunder, may any right or obligations hereunder be assigned
or transferred, by either party without the written consent of the other party;
provided, however that either CKD or Glycyx may, without such consent, assign
this Agreement and its rights and obligations hereunder to any Affiliate of such
party in connection with the transfer of all or substantially all of its
business relating to the Product to such Affiliate. Any purported assignment in
violation of the preceding sentence shall be void. Any permitted assignee shall
assume all obligations of its assignor under this Agreement. No assignment shall
relieve either party of responsibility for the performance of any accrued
obligation which such party then has hereunder.

 

18. MISCELLANEOUS

 

18.1 Notices. Any notice or report required or permitted to be given or made
under this Agreement by one of the parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery or courier) or courier, postage prepaid, addressed to such
other party at its address indicated below, or to such other address as the
addressee shall have last furnished in writing to the addressor and shall be
effective upon receipt by the addressee.

 

16



--------------------------------------------------------------------------------

If to Glycyx;

 

Glycyx Pharmaceuticals, Ltd

8540 Colonnade Center Drive

Raleigh

NC 27615

USA

Attention: President

 

(with a copy to Salix at the same address).

 

If to CKD;

 

Chong Kun Dang Pharmaceutical Corporation

368, 3-ga, Chungjeong-ro, Seodaemun-gu

Seoul 120-756

Republic of Korea

Attention: President

 

18.2 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, U.S.A., without regard to
conflicts of laws provisions.

 

18.3 Dispute Resolution. Any dispute between the parties concerning this
agreement or the matters contained in this Agreement which cannot be settled
amicably between the parties shall be referred by the parties shall be referred
to arbitration to a single independent arbitrator appointed and acting in
accordance with the Rules of the London Court of International Arbitration. The
seat of such arbitration shall be London, England provided that in the event
that such arbitration is requested by CKD hearings shall be held in Raleigh,
North Carolina, USA and in the event that such arbitration is requested by
Glycyx hearings shall be held in Seoul, Korea.

 

18.4 Export Laws. Glycyx shall procure and maintain all U.S. export licenses
required for it to transfer to CKD all Technical Information, Patent Rights and
Manufacturing Technology and shall comply with all other U.S. laws, regulations
and governmental directives relating to the export of technical data, goods and
services.

 

18.5 No Consequential Damages. EXCEPT AS PROVIDED IN CLAUSE 14, IN NO EVENT
SHALL EITHER GLYCYX OR CKD OR THEIR AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES FOR
LOSS OF PROFITS, PRODUCTION, USE OR SALES) BASED ON CONTRACT, TORT OR ANY OTHER
LEGAL THEORY.

 

18.6 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof in respect of the Territory.
All express or implied agreements and understandings, either oral or written,
heretofore made are expressly excluded provided that nothing in this Agreement
shall speak to exercise or limit liability for fraud. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by both parties hereto.

 

17



--------------------------------------------------------------------------------

18.7 Headings. The captions to the several Clauses and sub-clauses hereof are
not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Clauses hereof.

 

18.8 Independent Contractors. It is expressly agreed that Glycyx and CKD shall
be independent contractors and that the relationship between the two parties
shall not constitute a partnership, joint venture or agency. Neither Glycyx nor
CKD shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written authorisation of the other party to do so.

 

18.9 Waiver. The waiver by either party of any right hereunder or the failure to
perform or of a breach by the other party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other party
whether of a similar nature or otherwise.

 

18.10 Further Assurances. CKD shall use commercially reasonable efforts to
ensure that each of its Sublicensees and subcontractors (if any) shall observe
and perform all the obligations and restrictions applicable to it under this
Agreement.

 

18.11 Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, but this Agreement shall be construed as if such
invalid or illegal or unenforceable provisions had never been contained herein.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

For and on behalf of:

Glycyx Pharmaceuticals, Ltd.

     

For and on behalf of:

Chong Kun Dang Pharmaceutical Corporation

Signed:   .signature  

/s/    Carolyn J. Logan        

      Signed:  

.signature

  /s/    Jung-Wao Kim              

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

                          Full Name:  

  Carolyn J. Logan        

--------------------------------------------------------------------------------

      Full Name:  

    Jung-Wao Kim        

--------------------------------------------------------------------------------

                          Job Title:  

    President and CEO

--------------------------------------------------------------------------------

      Job Title:  

    President

--------------------------------------------------------------------------------

 

19